STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                       FOR PUBLICATION
                                                                       May 10, 2016
               Plaintiff-Appellee,                                     9:00 a.m.

v                                                                      No. 326291
                                                                       Branch Circuit Court
JERALD LAVERE SOURS,                                                   LC No. 14-051201-FH

               Defendant-Appellant.


Before: RIORDAN, P.J., and SAAD and MARKEY, JJ.

PER CURIAM.

       Defendant, Jerald Lavere Sours, pleaded guilty to possession of methamphetamine, MCL
333.7403(2)(b)(i) and was sentenced as a second-offense habitual offender, MCL 769.10, to 47
months to 15 years’ imprisonment with the sentence to run consecutively to his parole sentence.
Defendant now appeals his sentence by leave granted. We remand to the trial court for
resentencing under properly calculated guidelines.

        Defendant argues that the trial court erred by assessing 10 instead of 0 points for offense
variable (OV) 19 because defendant did not interfere with the administration of justice in relation
to his sentencing offense merely because he was contemporaneously in violation of his parole. A
claim that the sentencing guidelines range was improperly calculated is preserved by raising the
issue “at sentencing, in a motion for resentencing, or in a motion to remand.” People v Kimble,
470 Mich. 305, 311; 684 NW2d 669 (2004). Here, defendant preserved this issue by moving the
trial court to correct an invalid sentence based on the same claim that he raises on appeal; the
trial court treated the motion as one for resentencing. Issues involving “the proper interpretation
and application of the legislative sentencing guidelines, MCL 777.11 et seq., . . . are legal
questions that this Court reviews de novo.” People v Morson, 471 Mich. 248, 255; 685 NW2d
203 (2004). On appeal, “the circuit court’s factual determinations are reviewed for clear error
and must be supported by a preponderance of the evidence. Whether the facts, as found, are
adequate to satisfy the scoring conditions prescribed by statute, i.e., the application of the facts to
the law, is a question of statutory interpretation, which an appellate court reviews de novo.”
People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).

       “Offense variables are properly scored by reference only to the sentencing offense except
when the language of a particular offense variable statute specifically provides otherwise.”
People v McGraw, 484 Mich. 120, 135; 771 NW2d 655 (2009). The McGraw Court defined

                                                 -1-
“sentencing offense” as “the crime of which the defendant has been convicted and for which he
or she is being sentenced.” Id. at 122 n 3. In other words, “unless stated otherwise, only conduct
that relates to the offense being scored may be considered” when determining the score for an
offense variable. People v Sargent, 481 Mich. 346, 350; 750 NW2d 161 (2008). The instructions
for scoring OV 19 are found in MCL 777.49, which assigns 10 points if “[t]he offender
otherwise interfered with or attempted to interfere with the administration of justice.” MCL
777.49(c). “[T]he plain and ordinary meaning of ‘interfere with the administration of justice’ for
purposes of OV 19 is to oppose so as to hamper, hinder, or obstruct the act or process of
administering judgment of individuals or causes by judicial process.” People v Hershey, 303
Mich. App. 330, 343; 844 NW2d 127 (2013).

        OV 19 is generally scored for conduct that constitutes an attempt to avoid being caught
and held accountable for the sentencing offense.1 For example, in People v Barbee, 470 Mich.
283; 681 NW2d 348 (2004), the defendant pleaded guilty to operating a motor vehicle while
intoxicated. The trial court scored OV 19 at 10 points for interference with the administration of
justice because defendant gave a false name to the police officer who initially stopped his car.
Id. Our Supreme Court affirmed, reasoning that investigating crime “is critical to the
administration of justice” and the defendant impeded that process by giving a false name to the
police. Id. at 288. Additionally, in People v Smith, 488 Mich. 193; 793 NW2d 666 (2010), the
Court held that it was proper to score OV 19 on the defendant’s manslaughter conviction where,
after the crash which caused the victim’s death, the defendant threatened the passenger who was
in the defendant’s vehicle at the time of the crash to keep her from talking to the police. Id. at
196-197, 202. The Smith Court held that “[t]he ‘administration of justice’ process . . . is not
commenced until an underlying crime has occurred, which invokes the process.” Id. at 202.

       Here, the trial court erred by scoring 10 points for OV 19 during sentencing on
defendant’s possession of methamphetamine conviction because defendant’s failure to report to
his parole agent before committing a new felony, the sentencing offense, did not hinder the
process of administering judgment for the sentencing offense. Under McGraw, the sentencing
offense in this case is the possession-of-methamphetamine conviction because that is the crime
for which defendant was being sentenced on June 23, 2014. See McGraw, 484 Mich. at 122 n 3.
Defendant was not being sentenced for the parole violation simultaneously. So, to be scored 10
points on OV 19 for interfering with the administration of justice, defendant would have had to
have acted in a way that hindered the process of investigating and administering judgment for the
methamphetamine offense. See, e.g., Barbee, 470 Mich. at 284-285, 288; Smith, 488 Mich. at
196-197. In this case, defendant was arrested immediately after being discovered with
methamphetamine. The fact that he was also violating his parole had no effect on the process of


1
  OV 19 may also be properly scored when the sentencing offense itself necessarily involves
interfering with the administration of justice. People v Underwood, 278 Mich. App. 334, 340; 750
NW2d 612 (2008). For example, OV 19 may be scored in a conviction for perjury. Id. at 338-
340. Here, however, defendant’s sentencing offense was possession of methamphetamine
which, unlike perjury, does not inherently interfere with the administration of justice. Therefore,
Underwood does not affect our analysis.


                                                -2-
investigating, trying, and convicting him for the methamphetamine offense; therefore, OV 19
should have been scored at zero points. Sargent, 481 Mich. at 350.

        Because OV 19 was improperly scored resulting in an improperly calculated guidelines
range, defendant is entitled to be resentenced. See People v Francisco, 474 Mich. 82, 92; 711
NW2d 44 (2006) (A defendant is entitled to be resentenced if the original sentence was based on
an inaccurately calculated guidelines range.). In this case, the trial court erroneously scored OV
19 at 10 rather than zero points. Assessing zero points for OV 19 moves defendant to OV Level
I, which results in a corrected guidelines range of 10 to 28 months rather than 19 to 47 months.
MCL 777.65; MCL 777.21(3)(a). Although the trial court stated that it might nonetheless
consider defendant’s conduct to be grounds for a departure, implying that it might have imposed
the same sentence, defendant is still entitled to be resentenced because his minimum sentence of
47 months falls outside of the properly calculated minimum guidelines range of 10 to 28 months.
See Francisco, 474 Mich. at 89 n 8. There is simply no way of knowing what sentence the trial
court would have imposed in light of the correctly calculated guidelines. See id. at 91. “Thus,
requiring resentencing in such circumstances not only respects the defendant’s right to be
sentenced on the basis of the law, but it also respects the trial court's interest in having defendant
serve the sentence that it truly intends.” Id. at 92.

        Defendant also argues the scoring of 10 points for OV 19 was based on unconstitutional
judicial fact-finding. In People v Lockridge, 498 Mich. 358, 399; 870 NW2d 502 (2015), our
Supreme Court held that Michigan’s sentencing guidelines are advisory, remedying the
constitutional violation presented by allowing mandatory minimum sentences to be increased
based on judicial fact-finding. Because we conclude that OV 19 should have been scored at zero
points and defendant is entitled to be resentenced, defendant’s Lockridge issue is now moot, and
we need not address it. “An issue is moot when an event occurs that renders it impossible for the
reviewing court to fashion a remedy to the controversy.” People v Cathey, 261 Mich. App. 506,
510; 681 NW2d 661 (2004). This Court generally does not decide moot issues. B P 7 v Bureau
of State Lottery, 231 Mich. App. 356, 359; 586 NW2d 117 (1998).

       We remanded for resentencing. We do not retain jurisdiction.

                                                              /s/ Michael J. Riordan
                                                              /s/ Henry William Saad
                                                              /s/ Jane E. Markey




                                                 -3-